Citation Nr: 0808210	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  02-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case was most recently before the Board in June 
2006, it was remanded for further development.  It is now 
before the Board for further appellate action.


FINDING OF FACT

The veteran's low back disability is not etiologically 
related to the service-connected disabilities of his right 
lower extremity.


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of the veteran's service-connected disabilities of his right 
lower extremity.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in April 
2001, prior to its initial adjudication of the claim.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claim 
until July 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for a low back disability.  Consequently, no 
disability rating or effective date will be assigned in 
response to the claim so any errors with respect to the 
notice provided with respect to those elements of the claim 
was no more than harmless error.  

The veteran was provided notice for secondary service-
connection claims in July 2006.  After the provision of the 
required notice and completion of all indicated development, 
the claim was readjudicated.  There is no indication or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an appropriate VA medical examination 
was provided and an appropriate VA medical opinion was 
obtained.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board notes initially that the evidence does not show, 
and the veteran does not contend, that service connection is 
warranted for a low back disability on a direct basis.  He 
does contend that service connection is warranted for his low 
back disability because it is secondary to the service-
connected disabilities of his right lower extremity.

Following its review of the evidence, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim.

The veteran was afforded VA examinations in December 2001 and 
August 2004 to determine whether his low back disability is 
secondary to service-connected disability.  Neither of the 
examinations resulted in evidence supportive of the veteran's 
claims.  For the reasons discussed in prior remands, the 
Board has determined that those examination reports are 
inadequate for adjudication purposes.  

Pursuant to the Board's June 2006 remand directive, the 
claims folders were reviewed by a VA physician in November 
2006.  He opined that the veteran's current low back 
disability of mechanical low back pain with foraminal 
stenosis was not caused or chronically worsened by his 
service-connected disabilities of the right lower extremity.  
He explained that there is no medical evidence whatsoever to 
indicate that lower extremity joint disease can predispose a 
patient to develop degenerative disease of the lumbar spine, 
which the veteran has.  Degenerative arthritis of the lumbar 
spine occurs secondary to degeneration of the lumbar disks, 
which alters the biomechanics of the lumbar spine and results 
in facet arthropathy.  Facet arthropathy with loss of disk 
height can then result in foraminal encroachment.  The 
examiner reiterated that the results from degenerative 
processes are not affected by joint disease in the lower 
extremities.  The veteran argued that his low back disability 
was related to his knee disability because he developed low 
back pain during rehabilitation following his knee 
replacement.  The examiner opined that the timing of the 
onset of his low back disability is not related to the knee 
replacement rehabilitation.  He explained that even 
aggressive rehabilitation would not result in degeneration of 
the lumbar disks or lumbar facets.  Even a painful total knee 
arthroplasty, as the veteran had in late 2004 which required 
revision arthroplasty, would not chronically worsen the 
degenerative process that the veteran had in his spine.  

The Board has found the November 2006 VA medical opinion to 
be persuasive because it was based upon a review of the 
veteran's pertinent medical history and is properly 
supported.  

The evidence of a nexus between the veteran's current low 
back disability and the service-connected disabilities of his 
right lower extremity is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.



ORDER

Entitlement to service connection for a low back disability 
on a secondary basis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


